EXECUTION VERSION



EXHIBIT 10.5
SEPARATION AGREEMENT AND GENERAL RELEASE
MOLYCORP, INC., a Delaware corporation (the “Company”), and John L. Burba, PhD.
(“Burba”) have entered into this Separation Agreement and General Release (this
“Agreement”) as of the date of the last signature hereto. In consideration of
the mutual promises contained in this Agreement, the parties agree as follows:
1.    Termination of Employment.
(a)Burba and the Company agree that as of March 22, 2013 (the “Termination
Date”), Burba’s employment with the Company has terminated. In connection with
the execution of this Agreement, Burba is resigning all positions he has held as
an officer and director of the Company and its subsidiaries and affiliates, and
will promptly execute such documents and take such actions as may be necessary
or reasonably requested by the Company to effectuate or memorialize the
resignation from such positions.
(b)Within thirty (30) days after the Termination Date, the Company will pay
Burba a lump sum cash payment equal to the sum of (i) $65,462.88 in respect of
Burba’s accrued but unused vacation time earned through the Termination Date and
(ii) all accrued but unpaid base salary earned through the Termination Date. In
addition, the Company will reimburse Burba for all business expenses incurred on
behalf of the Company through the Termination Date, in accordance with the
Company’s policies with respect to the reimbursement of expenses.
2.    Payments and Other Consideration. If Burba (a) executes this Agreement
within 53 calendar days following the Termination Date and does not revoke it
during the revocation period described in Section 10 hereof (the date on which
such revocation period expires, the “Release Effective Date”) and (b) continues
to comply with the terms and conditions of this Agreement, then the Company will
make the following payments to Burba (the “Payments”):
(i)    An amount in cash equal to $400,000, payable in substantially equal
installments pursuant to the Company’s standard pay periods and practices,
commencing on the Company’s first regularly scheduled payroll date following the
Release Effective Date and ending on the first regularly scheduled payroll date
following the first anniversary of the Termination Date;
(ii)    A lump sum cash payment equal to $220,000, payable on the first payroll
date following the sixtieth (60th) day following the Termination Date;
(iii)    $7,921, in full satisfaction of any rights Burba has or has had to the
grant of performance-based restricted stock units made to him on February 28,
2012, payable on the date on which the first payment in Section 2(i) is made;
and
(iv)    If Burba elects continuation coverage under the Company’s medical plan
pursuant to Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), the Company will reimburse Burba for
his COBRA payments until the earlier of (x) his eligibility for any such
coverage under another employer’s or any other medical plan or (y) the date that
is twelve (12) months following the Termination Date. The Company will make any
such reimbursement within thirty (30) days following receipt of evidence from
Burba of the payment of the COBRA premium, which evidence shall be provided by
Burba within thirty (30) days of his payment of

1
 

--------------------------------------------------------------------------------



such COBRA premium; provided, however, that any amounts due during the 60-day
period following the Termination Date shall not be paid during such 60-day
period but instead shall be paid on the first regularly scheduled payroll date
after such 60-day period. Burba agrees that the period of coverage under such
plan shall count against such plan’s obligation to provide continuation coverage
pursuant to COBRA.
3.    Burba Acknowledgement. Burba acknowledges that the Company has provided
him with all monies and benefits to which he is owed, and that the Company’s
agreement to provide the Payments is solely in exchange for the promises,
releases and agreements of Burba set forth in this Agreement. Burba further
acknowledges that such Payments do not constitute an admission by the Releasees
of liability or of violation of any applicable law or regulation. The Releasees
expressly deny any liability or alleged violation and state this arrangement has
been made in recognition of Burba’s service to the Company and for the purpose
of compromising any and all claims of Burba without the cost and burden of
litigation. Burba acknowledges and agrees that he is required to execute and
continue to comply with the terms of this Agreement as a condition to receiving
the Payments, and would not be entitled to the Payments if he did not do so.
4.    General Release of Claims.
(a)    Burba and his heirs, personal representatives, successors and assigns,
hereby forever release, remise and discharge the Company and its subsidiaries,
and each of their past, present, and future officers, directors, shareholders,
members, employees, trustees, agents, representatives, affiliates, successors
and assigns (collectively referenced herein as “Releasees”) from any and all
claims, claims for relief, demands, actions and causes of action of any kind or
description whatsoever, known or unknown, whether arising out of contract, tort,
statute, treaty or otherwise, in law or in equity, which Burba now has, has had,
or may hereafter have against any of the Releasees (i) from the beginning of
time through the date upon which Burba signs this Agreement, and/or (ii) arising
from, connected with, or in any way growing out of, or related to, directly or
indirectly, (A) Burba’s service as an officer, director or employee, as the case
may be, of the Company and its subsidiaries and affiliates, (B) any transaction
prior to the date upon which Burba signs this Agreement and all effects,
consequences, losses and damages relating thereto, (C) the Amended and Restated
Executive Employment Agreement by and between the Company and Burba, dated as of
February 28, 2012 (the “Employment Agreement”), (D) all cash incentive awards,
and all equity or equity-based awards granted, or promised to be granted, by the
Company to Burba and (E) Burba’s termination of employment with the Company
under the common law or any federal or state statute, including, but not limited
to, all claims arising under Title VII of the Civil Rights Act of 1964, as
amended; The Civil Rights Act of 1991, as amended; the False Claims Act, 31
U.S.C.A. § 3730, as amended, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended; The Immigration
Reform and Control Act, as amended; The Americans with Disabilities Act of 1990,
as amended; The Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); The Older Workers’ Benefit Protection Act of 1990, as amended; The
Workers Adjustment and Retraining Notification Act, as amended; The Occupational
Safety and Health Act, as amended; any other federal, state or local civil or
human rights law or any other local, state or federal law, regulation or
ordinance; any public policy, contract, tort, or common law; or any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in these
matters.
(b)    Notwithstanding the foregoing, nothing in this Agreement will release or
waive any rights or claims Burba may have: (i) under this Agreement or to the
Payments; (ii) for indemnification under any written indemnification agreement
by and between Burba and the Company and/or under

2
 

--------------------------------------------------------------------------------



applicable law or the Company’s charter or bylaws; (iii) under any applicable
insurance coverage(s); (iv) with respect to any accrued and vested benefits
under any tax-qualified retirement plans of the Company or the Company’s
non-qualified deferred compensation plan; (v) with respect to any claims that
cannot be waived by operation of law; (vi) with respect to any claims which may
arise after Burba signs this Agreement; or (vii) with respect to Burba’s right
to challenge the validity of the release under the ADEA.
(c)    Additionally, while Burba acknowledges and understands that by this
Agreement he foregoes, among other things, any and all past and present rights
to recover money damages or personal relief arising out of Burba’s employment
with the Company, the parties agree that this Agreement shall not preclude Burba
from filing any charge with the Equal Employment Opportunity Commission, the
National Labor Relations Board, or any other governmental agency or from any way
participating in any investigation, hearing, or proceeding of any government
agency.     
5.    Continued Availability and Cooperation. Burba will reasonably cooperate
with the Company and with the Company’s counsel in connection with any present
or future actual or threatened litigation, administrative proceeding or
investigation involving the Company or any of its subsidiaries or affiliates
that relates to events, occurrences or conduct occurring (or claimed to have
occurred) during the period of Burba’s employment by, or service with, the
Company or any subsidiary or affiliate thereof. Cooperation will include, but
not be limited to, (a) being reasonably available for interviews and discussions
with the Company’s counsel, as well as for depositions and trial testimony; (b)
if depositions or trial testimony are to occur, being reasonably available and
cooperating in the preparation therefor, as and to the extent that the Company’s
counsel reasonably requests; (c) refraining from impeding in any way the
Company’s prosecution or defense of such litigation or administrative
proceeding; and (d) reasonably cooperating fully in the development and
presentation of the Company’s prosecution or defense of such litigation or
administrative proceeding. The Company will reimburse Burba for reasonable
travel, lodging and telephone expenses incurred in connection with any such
cooperation, consultation and advice rendered under this Agreement after Burba’s
termination of employment or service, provided that Burba will not be entitled
to any separate compensation for any matter referred to in this Section 5.
6.    Affirmations. Burba affirms that he has not filed or caused to be filed,
and is not a party to any claim, complaint, or action against the Company or any
of its subsidiaries or affiliates in any forum or form. Burba also affirms that
he has no known workplace injuries or occupational diseases, and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act. Burba disclaims and waives any right of reinstatement with
the Company or any subsidiary or affiliate thereof.
7.    Restrictive Covenants. Burba acknowledges and agrees that any and all
restrictive covenants to which he is subject, including, but not limited to,
those contained in Sections 6, 7 and 8 of the Employment Agreement, will
continue in effect in accordance with the terms and conditions thereof.
8.    Disparaging Comments. Burba agrees not to make critical, negative or
disparaging remarks about the Company or any of its affiliates, including, but
not limited to, comments about any of their respective assets, services,
employees, business or employment practices. The Company agrees to instruct its
“executive officers” (as defined in Rule 3b-7 under the Securities Exchange Act
of 1934, as amended) not to engage in, conduct or make statements or
representations that are critical, negative or disparaging with respect to
Burba, his business or his personal reputation. Nothing in this Section 8 will
prevent Burba or the Company from responding fully and accurately to any
question, inquiry or request for information when required by applicable law or
legal process.

3
 

--------------------------------------------------------------------------------



9.    Consultation with Attorney; Voluntary Agreement.  Burba acknowledges that
(a) the Company has advised him of his right to consult with an attorney of his
own choosing prior to executing this Agreement, (b) Burba has carefully read and
fully understands all of the provisions of this Agreement, and (c) Burba is
entering into this Agreement, including the provisions set forth in Section 4,
knowingly, freely and voluntarily in exchange for good and valuable
consideration.
10.    Revocation.  Burba acknowledges that he has been given twenty-one (21)
calendar days to consider the terms of this Agreement, although he may sign it
sooner.  Burba agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period. Burba will have seven (7) calendar days
from the date on which he signs this Agreement to revoke his consent to the
terms of this Agreement.  Such revocation must be in writing and sent via hand
delivery or facsimile to the attention of the Company’s Senior Vice President
Administration, fax no: 303-843-8082. Notice of such revocation must be received
within the seven (7) calendar days referenced above.  In the event of such
revocation by Burba, this Agreement will not become effective and Burba will not
have any rights to the Payments.  Provided that Burba does not revoke this
Agreement within such seven-day period, this Agreement will become effective on
the eighth calendar day after the date on which Burba signs it.
11.    Governing Law. This Agreement will be governed by and construed and
enforced according to the laws of the State of Colorado, without regard to
conflicts of laws principles thereof.
12.    Taxes. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling. Notwithstanding
any other provision of this Agreement, the Company shall not be obligated to
guarantee any particular tax result for Burba with respect to any payment
provided hereunder, and Burba shall be responsible for any taxes imposed on him
with respect to any such payment.
13.    Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter and supersedes,
terminates, and replaces any prior or contemporaneous understandings or
agreements with respect thereto, except for the Consulting Agreement signed by
the parties on the date hereof, which shall remain in full force and effect.
14.    Section 409A. This Agreement and the Payments to be made hereunder are
intended to comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended, and this Agreement will be interpreted, and all tax
filings with the Internal Revenue Service relating to the Payments will be made,
in a manner consistent with that intent.
15.    Indemnification. The Company will continue to maintain directors’ and
officers’ indemnification insurance covering Burba for a period of not less than
six years after the Termination Date, the terms and conditions of which shall be
no less favorable than the terms and conditions of the directors’ and officers’
indemnification insurance, if any, maintained by the Company from time to time.
16.    Modifications. This Agreement may not be changed, amended, or modified
unless done so in a writing signed by the Company and Burba.
[Signature Page Follows]

4
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.




 
 
 
 
 
MOLYCORP, INC.
 
 
 
 
 
 
Dated: March 22, 2013
 
By: /s/ Kevin W. Johnson
 
 


Name: Kevin W. Johnson
 
 


Title: Vice President and Deputy General Counsel
 
 
 
 
 


JOHN L. BURBA, Ph.D.
 
 
 
 
 
 
Dated: March 22, 2013
 
/s/ John L. Burba, Ph.D.




1
 